Citation Nr: 1454693	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-11 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran had 20 years of military service, including the verified periods from March 1943 to December 1945; from August 1948 to June 1951; and from December 1964 to November 1965.  He died in October 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is now retained by the RO in Houston, Texas. 
	
This claim was previously before the Board in July 2014 when it was remanded for additional development.  It has now returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate indicates that his primary cause of death was congestive heart failure.  The appellant is seeking to establish entitlement to service connection for the Veteran's cause of death based on in-service exposure to herbicides - Agent Orange.  In an October 2014 Brief, the appellant's representative clarified that the Veteran was exposed to herbicides and a wide array of other toxic chemicals while stationed in Fort Riley, Kansas.  Reference was also made to a 2005 Installation Action Plan (IAP) noting that various contaminants were found to be present at Fort Riley in the soil and ground water.  Specifically, the IAP listed contaminants such as volatile organic compounds, primarily vinyl chloride, as well as perchlorates and tetrachloride; pesticides, including chlordane, dichlorodiphenyltrichloroethane (DDT,) dieldrin, heptachlor, polycyclic aromatic hydrocarbons, and metals such as arsenic; fuel; lead, BTEX (acronym that stands for benzene, toluene, ethylbenzene, and xylenes); dichloroethane; and naphthalene.  The Veteran's service personnel records document that he was stationed in Fort Riley at least in December 1962 and October 1965.  The appellant, through her representative, argues that the contaminants caused the Veteran's ischemic heart disease which led to congestive heart failure and ultimately, his death.

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002), VA has an affirmative duty to assist the Veteran.  In this regard, the RO should confirm all dates of the Veteran's service in Fort Riley, Kansas.  Then, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) concerning whether contaminants were used at Fort Riley during that time.  If confirmation is obtained as to the presence of contaminants at Fort Riley during the term of the Veteran's duty periods there, an opinion should be obtained to determine whether a link exists between his congestive heart failure and any inservice exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should verify all periods of service when the Veteran was stationed in Fort Riley, Kansas. 

2.  Then, this remand, a copy of the Veteran's DD 214, and other pertinent service personnel records should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  A determination should be made as to whether herbicide agents (Agent Orange) was tested, sprayed, or stored at Fort Riley.  The JSRRC should also be requested to provide any additional information that identifies and verifies the testing, use, or storage of any toxic agent/contaminants, including pesticides, arsenic, solvents, fuels and herbicides, at Fort Riley, Kansas, at any time while the Veteran was stationed there.  The JSRRC must also be requested to address whether any contaminant was used on even a small scale, such as in brush clearing.  If the JSRRC is aware of another Governmental body that may have evidence that would support the appellant's claim, they must identify that body, and the RO should undertake appropriate development.

3.  If, and only if, verification of contaminant,  herbicide (other than those that would trigger the presumption under 38 C.F.R. § 3.309(e), and/or arsenic use in Fort Riley is obtained, the claim should be forwarded to an appropriate medical professional to opine on the nature and etiology of the Veteran's congestive heart failure.  The medical professional is asked to opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's congestive heart failure is related to service, to include in-service exposure to contaminants.  The claims file must be available for review and such a review should be indicated in the report.  

A complete rationale must be provided for any opinion offered.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he/she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Thereafter, the RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC). 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




